Exhibit 10.22

Description of Non-Employee Director Compensation Program

 

Targacept, Inc. (the “Company”) maintains a non-employee director compensation
program pursuant to which:

 

  •  

each non-employee director who is first elected or appointed to the Board of
Directors after the Company’s initial public offering receives a nonqualified
option to purchase 25,000 shares of the Company’s common stock on the fifth
business day after his or her election or appointment (an “Initial Option”);

 

  •  

each non-employee director who is first elected or appointed as chairman of the
Board of Directors after the Company’s initial public offering receives an
additional Initial Option to purchase 10,000 shares of the Company’s common
stock on the fifth business day after his or her election or appointment;

 

  •  

each non-employee director receives on an annual basis a nonqualified option to
purchase 7,500 shares of the Company’s common stock or, in the case of the
chairman of the Board of Directors, an option to purchase 12,500 shares of the
Company’s common stock (an “Annual Option”);

 

  •  

each non-employee director receives an annual cash retainer of $25,000 payable
in quarterly installments ($45,000 in the case of the chairman of the Board of
Directors); and

 

  •  

each member of the Audit Committee receives an additional annual cash retainer
of $6,000 ($16,000 in the case of the chairman of the committee); each member of
the Compensation Committee receives an additional annual cash retainer of $5,000
($10,000 in the case of the chairman of the committee); and each member of the
Governance and Nominating Committee receives an additional annual cash retainer
of $5,000 ($10,000 in the case of the chairman of the committee).

Each Initial Option vests and becomes exercisable (i) with respect to one-third
of the shares subject to the Initial Option, on the earlier of the first
anniversary of the grant date or the last business day before the annual meeting
of stockholders that occurs in the next calendar year, provided that the
recipient director remains in service on the vesting date, and (ii) with respect
to the remaining two-thirds of the shares subject to the Initial Option on a pro
rata quarterly basis over the next two years, if the recipient director remains
in service as a director during such periods.

Each Annual Option is granted on the fifth business day after the date of the
stockholders meeting at which directors are elected, if the recipient director
remains in service as a director as of the grant date, and vests and becomes
exercisable in full on the earlier of the first anniversary of the grant date or
the last business day before the annual meeting of stockholders that occurs in
the next calendar year, provided that the recipient director remains in service
as a director on the vesting date.

The option price per share for both Initial Options and Annual Options is equal
to the fair market value of the common stock as of the date the option is
granted, as determined in accordance with the Company’s 2006 Stock Incentive
Plan (or any successor plan). The option period for both Initial Options and
Annual Options is 10 years. Initial Options and Annual Options granted to any
director are subject to certain restrictions on exercise if his or her service
on the Board of Directors terminates.